Case 1:19-cr-00554-NRB Document 22 Filed 12/09/19 Page 1of1

47 PARK STREET 29 BROADWAY

RUHNKE & BARRETI MONTCLAIR, N.J. 07042 SUITE 1412
973-744-1000 NEW YORK, N.Y. 10006

ATTORNEYS AT LAW 973-746-1490 (FAX) 212-608-7949

DAVID A. RUHNKE davidruhnke@ruhnkeandbarrett.com 0 JEAN D. BARRETT jeanbarrett@ruhnkeandbarrett.com

 

 

REPLY TO MONT: OFFICE

December 9, 2019

JOINT LETTER-MOTION
TO SET DATE FOR STATUS CONFERENCE

Filed via ECF

Hon. Naomi Reice Buchwald, Senior U.S.D.J.
Moynihan United States Courthouse

500 Pearl Street

New York, N.Y. 10007

Re: United States v. Tsani Russell, 19-cr-554(NRB)
Dear Judge Buchwald:

This letter is respectfully submitted by undersigned counsel as a joint request b
the parties to establish a date for the next status conference in this case. After
conferring, the parties request January 3, 2020 for such a conference. If that date is 8 b
not convenient to Your Honor, we will work with your staff to select a date that is

|
convenient to all concerned. At the conference, counsel will be prepared to advise the tat >
Court whether there will be an agreed-upon resolution of this matter. ae ale (
jo20
Your Honor’s time and attention to this matter is appreciated. Spe:
7 Sl hu
Respectfully yours, Speitg ed.
/s/ David A. Ruhnke LNB ded (ny
David A. Ruhnke (Ruhnke & Barrett) ZIG!

Diane Ferrone (Law Offices of Diane, Ferrone)
Counsel to Tsani Russell 5h? b fe f-

he tahoe

(2,09

 
